

 S1115 ENR: Grants Oversight and New Efficiency Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
 sixteenS. 1115IN THE SENATE OF THE UNITED STATESAN ACTTo close out expired grants.1.Short titleThis Act may be cited as the Grants Oversight and New Efficiency Act or the GONE Act.2.Identifying and closing out expired Federal grant awards(a)Expired Federal grant award report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall instruct the head of each agency, in coordination with the Secretary, to submit to Congress and the Secretary a report, not later than December 31 of the first calendar year beginning after the date of the enactment of this Act, that—(A)lists each Federal grant award held by such agency;(B)provides the total number of Federal grant awards, including the number of grants—(i)by time period of expiration;(ii)with zero dollar balances; and(iii)with undisbursed balances;(C)for an agency with Federal grant awards, describes the challenges leading to delays in grant closeout; and(D)for the 30 oldest Federal grant awards of an agency, explains why each Federal grant award has not been closed out.(2)Use of data systemsAn agency may use existing multiagency data systems in order to submit the report required under paragraph (1).(3)Explanation of missing informationIf the head of an agency is unable to submit all of the information required to be included in the report under paragraph (1), the report shall include an explanation of why the information was not available, including any shortcomings with and plans to improve existing grant systems, including data systems.(b)Notice from agencies(1)In generalNot later than 1 year after the date on which the head of an agency submits the report required under subsection (a), the head of such agency shall provide notice to the Secretary specifying whether the head of the agency has closed out grant awards associated with all of the Federal grant awards in the report and which Federal grant awards in the report have not been closed out.(2)Notice to CongressNot later than 90 days after the date on which all of the notices required pursuant to paragraph (1) have been provided or March 31 of the calendar year following the calendar year described in subsection (a)(1), whichever is sooner, the Secretary shall compile the notices submitted pursuant to paragraph (1) and submit to Congress a report on such notices.(c)Inspector General ReviewNot later than 1 year after the date on which the head of an agency provides notice to Congress under subsection (b)(2), the Inspector General of an agency with more than $500,000,000 in annual grant funding shall conduct a risk assessment to determine if an audit or review of the agency’s grant closeout process is warranted.(d)Report on accountability and oversightNot later than 6 months after the date on which the second report is submitted pursuant to subsection (b)(2), the Director of Office of Management and Budget, in consultation with the Secretary, shall submit to Congress a report on recommendations, if any, for legislation to improve accountability and oversight in grants management, including the timely closeout of a Federal grant award.(e)DefinitionsIn this section:(1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.(2)CloseoutThe term closeout means a closeout of a Federal grant award conducted in accordance with part 200 of title 2, Code of Federal Regulations, including sections 200.16 and 200.343 of such title, or any successor thereto.(3)Federal grant awardThe term Federal grant award means a Federal grant award (as defined in section 200.38(a)(1) of title 2, Code of Federal Regulations, or any successor thereto), including a cooperative agreement, in an agency cash payment management system held by the United States Government for which—(A)the grant award period of performance, including any extensions, has been expired for more than 2 years; and(B)closeout has not yet occurred in accordance with section 200.343 of title 2, Code of Federal Regulations, or any successor thereto.(4)SecretaryThe term Secretary means the Secretary of Health and Human Services.Speaker of the House of RepresentativesVice President of the United States and President of the Senate